internal_revenue_service number release date index nos cc tege eb ec - plr-100612-01 date x country a country b plan trust participant this is in response to your request for a ruling dated date and subsequent correspondence on behalf of the participant concerning the income_tax consequences of the nonqualified_deferred_compensation agreement the plan and a_trust agreement the trust that will be established by x the plan will provide compensation benefits to a key_employee the participant of x upon the termination his employment the plan also provides for distributions to alleviate an unforeseeable_emergency of the participant the right of the participant to the payment of deferred_compensation or any other_benefits may not be anticipated alienated sold transferred assigned pledged or encumbered except by will or by laws of descent and distribution and shall not be subject_to attachment or garnishment by creditors of the participant or the participant’s beneficiary x will establish a_trust to hold assets to provide x with a source of funds to pay its obligations to the participant under the plan the trust will conform to the model trust contained in revproc_92_64 1992_2_cb_422 including the order in which the sections of the model trust language appear the trust does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement under the plan and the trust the interest of the participant or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of x sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1_451-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts are included in gross_income when actually or constructively received sec_1_451-2 of the regulations provides that income is constructively received in the taxable_year during which it is credited to the taxpayer’s account or set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situation 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the terms of the trust assets will be placed in trust to be used to provide deferred_compensation benefits to the participant however the trustee has the obligation to hold the trust assets and income for the benefit of x’s general creditors in the event of x’s insolvency the trust further provides that the participant receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of x’s insolvency they are fully within reach of x’s general creditors as are any other assets of x sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit provided i that creation of the trust does not cause the plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provision of the trust requiring use of trust assets to satisfy claims of x’s general creditors in the event of x’s insolvency is enforceable by such creditors under the applicable law we conclude that under sec_451 of the code benefits payable under the plan and out of the trust will be includible as compensation in the gross_income of the participant or his beneficiary under the cash_receipts_and_disbursements_method of accounting only in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier this ruling is contingent upon the adoption of the plan and the trust with the requested amendments moreover if the plan or trust is substantially amended this ruling may not remain in effect this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code sincerely yours robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
